Citation Nr: 1004028	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  09-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for basal cell 
carcinoma, right ear, to include as due to radiation 
exposure. 

2. Entitlement to service connection for cataracts, status 
post lens implant, to include as due to radiation exposure.  

3. Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision of the 
Jackson, Mississippi regional office (RO) of the Department 
of Veterans Affairs (VA).  The Veteran's claims folder has 
since been transferred to the St. Petersburg, Florida, RO.

The record also raises the issue of entitlement to service 
connection for tinnitus.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Skin cancer, diagnosed as basal cell carcinoma of the 
right ear, was not present in service; was not manifest to a 
compensable degree within one year of separation from 
service; and is unrelated to an injury or disease of service 
origin. 

2.  Skin cancer is not subject to the presumption of service 
connection due radiation-risk activity; and was not due to 
in-service exposure to ionizing radiation.

3.  Right eye cataract was not present in service; was first 
documented many years after service, and is unrelated to an 
injury or event of service origin, including exposure to 
ionizing radiation. 

4.  A right eye cataract (other than posterior subscapular) 
is not a radiogenic disease; and is not actually caused by 
ionizing radiation.

5.  Resolving reasonable doubt in favor of the Veteran, 
bilateral hearing loss was caused by exposure to acoustic 
trauma during service. 


CONCLUSIONS OF LAW

1.  Right ear basal cell carcinoma was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service as a chronic disease or as a disease 
subject to the presumption of service connection due to 
radiation-risk activity. 38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2009).

2.  Right eye cataract was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.311 (2009).

3.  Hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran dated in March 2007 that fully 
addressed all notice elements.  Significantly, the letter 
advised the Veteran of the evidence required to substantiate 
a claim, the evidence VA would seek to provide and the 
evidence the Veteran should attempt to obtain.  It also 
advised the Veteran of how VA determines disability ratings 
and effective dates.

With respect to the duty to assist, the service treatment 
records have been obtained, as have identified post-service 
private and VA medical records.  As discussed below, there is 
no credible or competent indication that the claimed skin 
cancer or cataract disability is related to service; 
therefore, an examination is not warranted. 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Dalton v. 
Nicholson, 21 Vet.App. 23 (2007).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service. 38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including skin cancer and organic diseases of the nervous 
system (i.e., hearing loss), if manifested to a compensable 
degree within the year after service. 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran participated in service in a radiation-risk 
activity, and, after service, developed one of the 
specifically enumerated cancers, it will be presumed that the 
cancer was incurred in service.  Notably, neither skin cancer 
nor cataracts is on the list of specific diseases set forth 
in 38 C.F.R. § 3.309 which may be presumed to be due to 
radiation-risk activity. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

In addition, there is a second list of disorders which must 
be considered.  If a Veteran was exposed in service to 
ionizing radiation and, after service, developed one of the 
specifically enumerated diseases set forth in 38 C.F.R. 
§ 3.311, which includes skin cancer and posterior subcapsular 
cataracts, then his claim is referred to the Under Secretary 
for Benefits who must determine, based on the extent of the 
exposure, whether there is a reasonable possibility that the 
disease was incurred in service. 38 C.F.R. § 3.311.  

i. Service Connection for Basal Cell Carcinoma of the Right 
Ear

a. Factual Background 

The Veteran's primary contention is that he developed basal 
cell carcinoma as a result being exposed to ionizing 
radiation during his military service.  He believes service 
connection is warranted.  

At the outset, it is noted that the Defense Threat Reduction 
Agency (DTRA) has confirmed the Veteran's participation as a 
member of the American occupation forces in Japan after World 
War II.  The DTRA has also confirmed that the Veteran was 
present in the "Hiroshima area,"(as defined by VA) on 
several occasions from December 1945 to June 1946.  A dose 
reconstruction was conducted in August 2007; it is discussed 
at length below. 

The Veteran's service treatment records, including the 
reports of enlistment and separation examinations, contain no 
complaint, finding, or history of right ear basal cell 
carcinoma, or any other skin disorders/abnormalities.  

After service, the Veteran first sought treatment for various 
basal cell carcincomas/epitheliomas of the face (cheeks, 
nose, and forehead) in the 1980's.  Private medical records 
show that basal cell carcinoma of the right ear was diagnosed 
and surgically excised in August 2004.  None of these 
treatment records, which are dated from 1980 to the present, 
relate the Veteran's basal cell carcinoma to service or to 
any incident therein, including radiation exposure. 

In August 2007, the DTRA reported that the Veteran was 
exposed to the following doses of ionizing radiation during 
military service: a total external gamma dose of 0.013 rem; 
an upper bound total external gamma dose of 0.04 rem; a total 
skin dose (ear) beta plus gamma of 0.013 rem; and an upper 
bound skin dose (ear) beta plus gamma of 0.04 rem.  

In September 2007, the Chief Public Health and Environmental 
Hazards Officer of VA, citing the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health, estimated that the likelihood 
that exposure to ionizing radiation was responsible for the 
basal cell carcinoma was a probability of 0.48 %.  
Accordingly, he opined that it was unlikely that the 
Veteran's skin cancer could be attributed to ionizing 
radiation in service. 

In January 2008, the VA's Director of Compensation and 
Pension Service, citing the Defense Threat Reduction Agency 
dose estimate and the opinion of the Chief Public Health and 
Environmental Hazards Officer of VA, expressed the opinion 
that there is no reasonable possibility that the Veteran's 
skin cancer resulted from radiation exposure in service.

b. Analysis 

On the basis of the service treatment records, skin cancer 
was not affirmatively shown to have had onset during service. 
38 U.S.C.A. §§ 1110, 1131; 338 C.F.R. § 3.303(a).

And as there is no competent evidence either contemporaneous 
with or after service that right ear skin cancer was noted or 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply. Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997).

The record does show that after service skin cancer was first 
documented in June 1980, 34 years after service, and well 
beyond the one-year presumptive period for skin cancer as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.306, 3.309.

Moreover, excluding radiation exposure, there is no medical 
evidence that right ear basal cell carcinoma is otherwise 
related to an injury or disease of service origin, 
considering 38 C.F.R. § 3.303(d).

As for establishing presumptive service connection under 38 
C.F.R. § 3.309(d), pertaining to diseases specific to a 
radiation-risk activity, basal cell carcinoma is not a 
specifically enumerated disease subject to the presumption of 
service connection. Since the claimed disability is not 
subject to the presumption, the Board does not reach the 
question of whether or not the Veteran was involved in 
radiation-risk activity as defined by 38 C.F.R. § 3.309(d) 
because whether or not the Veteran was involved in radiation-
risk activity does not change the outcome.

As for establishing service connection under 38 C.F.R. § 
3.311, skin cancer is considered a radiogenic diseases.  In 
this regard, under 38 C.F.R. § 3.311, there is no presumption 
of service connection for a radiogenic disease; rather, 38 
C.F.R. § 3.311 provides special procedures for evidentiary 
development and adjudication of a claim.  Implicit in the 
regulation is the requirement for evidence of a medical nexus 
between the exposure to the ionizing radiation and the 
claimed disability.

In accordance with 38 C.F.R. § 3.311, the RO requested a dose 
estimate from the Defense Threat Reduction Agency to 
determine the amount of ionizing radiation the Veteran was 
exposed to.  As noted above, the DTRA reported that the 
Veteran was exposed to a total external gamma dose of 0.013 
rem; an upper bound total external gamma dose of 0.04 rem; a 
total skin dose (ear)beta plus gamma of 0.013 rem; and an 
upper bound skin dose (ear) beta plus gamma of 0.04 rem.  

Also in accordance with 38 C.F.R. § 3.311, the RO forwarded 
the case to the Director of the Compensation and Pension 
Service, who requested an opinion from the Chief Public 
Health and Environmental Hazards Officer of VA.  The VA's 
Chief Public Health and Environmental Hazards Officer, citing 
a study program by the National Institutes of Health, 
estimated that the probability of causation by ionizing 
radiation was less than one percent (0.48 percent) for skin 
cancer. 

In light of the scientific study, the VA physician expressed 
the opinion that it was unlikely that the Veteran's skin 
cancer could be attributed to exposure to ionizing radiation 
in service.  

In an Advisory Opinion in accordance with 38 C.F.R. § 3.311, 
the Director of the Compensation and Pension Service, citing 
the VA medical opinion and a review of the evidence in its 
entirety, expressed the opinion that there was no reasonable 
possibility that the Veteran's skin cancer resulted from 
radiation exposure in service.  Such an opinion clearly 
opposes, rather than supports, the Veteran's claim.  

As for evidence of actual, direct causation between the 
Veteran's exposure to ionizing radiation and skin cancer, 
there is none.  Moreover, the list of radiogenic diseases in 
38 C.F.R. § 3.311 represents scientific and medical evidence 
of only a possible association between the listed diseases 
and exposure to radiation.  In the present case, there is no 
medical evidence that basal cell carcinoma of the right ear 
was actually caused by exposure to ionizing radiation.

To the extent that the Veteran relates his basal cell 
carcinoma to exposure to ionizing radiation during service, 
where, as here, the determination involves a question of a 
medical causation, competent medical evidence is required to 
substantiate the claims.  The Veteran as a lay person is not 
competent to offer an opinion on medical causation, and 
consequently his statements do not constitute medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its findings as to medical causation, as there is 
no favorable medical evidence that relates the claimed 
disability to service or to exposure to ionizing radiation 
during service, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

ii. Service Connection for Cataracts 

a. Factual Background 

The Veteran also contends that he developed a cataract of the 
right eye as a result being exposed to ionizing radiation 
during his military service.  Thus, he believes service 
connection is warranted.  

Other than myopia (i.e., nearsightedness), the Veteran's 
service treatment records contain no complaints, findings, or 
history of an eye disorder or cataracts.  

After service, the first and only reference to cataracts is 
found in an operative reported dated in July 2005.  At that 
time, the Veteran underwent phacoemulsification of cataract, 
right eye, with a lens replacement.  The pre-operative and 
post-operative diagnoses were both cataract, right eye.  

b. Analysis 

On the basis of the service treatment records, a right eye 
cataract was not affirmatively shown to have had onset during 
service. 38 U.S.C.A. §§ 1110, 1131; 338 C.F.R. § 3.303(a).  
Furthermore, as there is no competent evidence either 
contemporaneous with, or after service that a right eye 
cataract was noted or observed during service, the principles 
of service connection pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b) do not apply. 
Savage, supra.  

Moreover, excluding radiation exposure, there is no medical 
evidence that a right eye cataract, first documented many 
years after service, is otherwise related to an injury or 
disease of service origin. 38 C.F.R. § 3.303(d).  In this 
regard, it is noted that the first post-service evidence of a 
right eye cataract is not shown until July 2005, nearly 60 
years after separation from service.  In the absence of 
demonstrated continuity of symptomatology, this is too remote 
from the Veteran's separation in 1946 to be reasonably 
related to service. See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In any event, no competent evidence of record 
causally relates any current cataract disability to active 
duty.

As for establishing presumptive service connection under 38 
C.F.R. § 3.309(d), pertaining to diseases specific to a 
radiation-risk activity, cataracts is not a specifically 
enumerated disease subject to the presumption of service 
connection. Since the claimed disability is not subject to 
the presumption, the Board does not reach the question of 
whether or not the Veteran was involved in radiation-risk 
activity as defined by 38 C.F.R. § 3.309(d) because whether 
or not the Veteran was involved in radiation-risk activity 
does not change the outcome.

As for establishing service connection under 38 C.F.R. § 
3.311, the Board notes that posterior subcapsular cataracts 
is considered a radiogenic disease.  Here, however, the 
record does not indicate that the Veteran's right eye 
cataract was of the posterior subcapsular type.  In fact, the 
July 2005 operative report shows that the Veteran's cataract 
solely involved the anterior chamber of the intraocular lens.  
As such, service connection for a right eye cataract may not 
be established here under 38 C.F.R. § 3.311.  

As for evidence of actual, direct causation between the 
Veteran's exposure to ionizing radiation and right eye 
cataract, there is none.  Again, no competent medical 
evidence of record relates the Veteran's right eye cataract 
to service, or to any incident therein including radiation 
exposure.  To the extent that the Veteran relates his right 
eye cataract to exposure to ionizing radiation during 
service, where, as here, the determination involves a 
question of a medical causation, competent medical evidence 
is required to substantiate the claims.  The Veteran as a lay 
person is not competent to offer an opinion on medical 
causation, and consequently his statements do not constitute 
medical evidence. See Grottveit, supra.

As the Board may consider only independent medical evidence 
to support its findings as to medical causation, as there is 
no favorable medical evidence that relates the right eye 
cataract to service or to exposure to ionizing radiation 
during service, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).


iii. Service Connection for Bilateral Hearing Loss - Factual 
Background and Analysis 

In addition to the basic principles of service connection 
outlined above, before service connection may be granted for 
hearing loss, the hearing loss must be of sufficient severity 
to be considered to be a disability under VA regulations.  
For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially manifested during service or within 
the presumptive period, "direct" service connection may still 
be established by evidence demonstrating that the disease was 
in fact incurred or aggravated by service.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The Veteran contends that he developed hearing loss as a 
result of exposure to noise while on active duty.  He asserts 
that he was exposed to noise from mortars, firing rifles and 
other small arms weapons while serving in his capacity as a 
rifleman with the 34th Infantry Regiment in Japan.  

In this regard, the Veteran's DD 214 shows that his military 
occupational specialty (MOS) was rifleman.  His "Separation 
Qualification Record" shows the additional MOS of heavy 
mortar crewman; it also indicates that the Veteran was 
trained in the use and operation of small arms weapons and 
infantry tactics, and that he guarded and patrolled army 
installations and property.  Based on the foregoing, his 
account of exposure to loud noises is accepted as being 
accurate.  

With respect to the issue of current disability, private 
medical evidence of record from September 2006 indicates that 
the Veteran has demonstrated hearing loss in accordance with 
38 C.F.R. § 3.385.  Subsequent private treatment records 
reflect complaints of decreased hearing; in February 2008, he 
was diagnosed with mild to severe mixed (right ear) and 
sensorineural (left ear) hearing loss.  Based on the 
foregoing, a current disability is established and the first 
element of a service connection claim has been satisfied. 

Regarding in-service incurrence, the service treatment 
records do not show any complaints or treatment referable to 
hearing loss.  Medical examination performed at the time of 
the Veteran's separation from service in 1946 reflects 15/15 
hearing as to both spoken and whispered voice bilaterally.

As demonstrated above, the service treatment records do not 
reveal that hearing loss was incurred during active duty.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).

The post-service evidence pertaining the Veteran's current 
hearing loss includes the report of a hearing loss 
examination conducted by the VA in February 2008.  At that 
time, the Veteran accurately reported that he was a rifleman 
and infantryman, and that he was exposed to heavy mortars in 
training during active duty.  He expressly denied post-
service occupational and recreational noise exposure.  The 
examiner did not specifically ask about the onset of hearing 
loss, but the Veteran reported other hearing problems, such 
as tinnitus, as "longstanding" and "constant." 

Objectively, his average pure tone thresholds were 66.25 
decibels in the right ear and 68.75 in the left ear; speech 
discrimination scores were poor under ideal listening 
conditions; the diagnoses provided were mild to moderately 
severe mixed hearing loss in the right ear, and mild to 
severe sensorineural hearing loss in the left ear.  When 
asked if the Veteran's current hearing loss was related to 
acoustic trauma in-service, the examiner stated that he could 
not resolve this question without resorting to mere 
speculation.  The examiner reasoned that voice spoken and 
whispered voice testing at separation were not reliable 
evidence of normal or impaired hearing, as such tests are 
insensitive to high frequency hearing loss (i.e., the type of 
hearing loss most commonly caused by noise exposure). 

Despite of the VA examiner's inability to reach a conclusion 
as to etiology, the Board finds that, based upon the 
Veteran's statements regarding longstanding continuity of 
symptomatology, and further considering in-service acoustic 
trauma, any remaining reasonable doubt should be resolved in 
favor of the Veteran and the claim should be granted. 

Indeed, after reviewing all of the evidence of record, the 
Board finds that the Veteran has given a credible history of 
noise exposure during service.  The history of noise exposure 
in service is consistent with his military occupation of 
being a rifleman and a heavy mortar crewman.  In addition, 
the VA examination report reflects the presence of hearing 
loss of sufficient severity to meet the requirements of 38 
C.F.R. § 3.385.  The Board also finds that the VA examiner's 
inability to opine as to etiology should not be construed as 
evidence against the Veteran's claim.  Indeed, the examiner 
merely deemed the whispered voice/spoken testing at 
separation to be an unreliable indicator of hearing loss.  He 
did not affirmatively state that the Veteran's hearing loss 
was unrelated to service.  

Thus, resolving reasonable doubt in favor of the Veteran, the 
Board finds that the evidence reasonably shows that the 
Veteran has hearing loss which was caused by exposure to 
noise during service.  Accordingly, the Board concludes that 
the hearing loss was incurred in service. See 38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Entitlement to service connection for basal cell carcinoma, 
right ear, is denied.  

Entitlement to service connection for cataract, right eye, 
status post lens implant is denied.  

Entitlement to service connection for bilateral hearing loss 
is granted.   



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


